Citation Nr: 0033432	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  93-14 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to May 1963.

In a rating decision of April 1981, the San Juan, Puerto 
Rico, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA) denied service connection for heart 
disease, specifically, "[a]ngina [p]ectoris, history of."  
In rating decisions issued in February 1993 and March 1993, 
the St. Petersburg, Florida, RO found that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for heart disease.  In November 1996, 
the Board of Veterans' Appeals (Board) found that new and 
material evidence had been submitted; and the Board reopened 
the veteran's claim for service connection for heart disease.  
The Board remanded the reopened claim for the development of 
additional information relevant to the claim.  The St. 
Petersburg RO obtained additional information pursuant to the 
Board's remand instructions, and the RO has returned the case 
to the Board for consideration on appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran received medical attention during service, in 
1962, for episodes of abdominal and chest pain, which were 
variously diagnosed as acute spasm of the ureter, anginal 
syndrome, and allergy.

3.  There is no medical documentation that heart disease was 
manifest to a disabling degree within one year following the 
veteran's separation from service.

4.  The veteran received treatment for chest pain in 1980, 
and was diagnosed with Prinzmetal's angina and coronary 
artery disease.

5.  The veteran's symptoms, including chest pain, in 1962 are 
not reasonably shown to have been manifestations of coronary 
artery disease that was diagnosed in 1980.


CONCLUSION OF LAW

The veteran's coronary artery disease, with resulting bypass 
surgery and heart transplantation, has not been shown to have 
been incurred in service; nor may his heart disease be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1113, 1113, 1131, 1137 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3(a), 4, 114 Stat. 2096, ____ (November 9, 2000) (to be 
codified at 38 U.S.C. §§ 5103A, 5107); 38 C.F.R. § 3.303, 
3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his heart disease began during 
service, or within a year after his separation from service.  
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  In the case of certain chronic 
diseases, including some types of heart disease, service 
connection may be presumed if the disease became manifest to 
a degree of 10 percent disabling or more within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (2000).

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (November 9, 2000) (to be 
codified at 38 U.S.C. § 5103A).  In November 1996, the Board 
remanded the veteran's appeal to obtain additional 
information.  Additional findings and opinions have been 
obtained.  With the addition of the new evidence, the Board 
finds that the facts relevant to the veteran's claim have 
been properly developed, such that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of that claim.  The evidence compiled regarding the claim 
does not point to the existence of any additional evidence 
that would be relevant to the claim.

The veteran's service medical records reflect that the 
veteran reported a history of rheumatic fever at age seven.  
He reported that he was hospitalized for three months, and 
was in a convalescent home for a time.  He reported that he 
was allowed full activity when he returned to school, and 
that he had no recurrences.  Outpatient treatment notes from 
July 1961 indicated that the veteran requested a cardiac 
evaluation.  He reported his childhood history of treatment 
for rheumatic fever.  Examination revealed a regular sinus 
rhythm, without irregularities.  The examiner concluded that 
the veteran did not have any cardiac problems at that time.

Service outpatient treatment notes from May 1962 indicate 
that the veteran was found lying on the ground in front of a 
barracks, complaining of stomach cramps.  He reported that 
the cramps had been present for a few days.  The service 
treatment notes listed an initial impression of acute 
gastritis.  The veteran was taken to Saratoga Hospital, in 
Saratoga Springs, New York, where he was admitted and kept 
overnight for observation.  The treating physician, Dr. E., 
indicated that a ureteral calculus was thought possible, but 
that testing revealed evidence that the veteran had had an 
acute spasm of the ureter.

Records from Saratoga Hospital reflect that he was seen there 
again in August 1962, when he developed severe, sharp pain in 
the anterior chest, as well as shortness of breath.  The 
veteran reported that he had such pains frequently, but that 
the pains usually lasted only a few minutes.  Dr. E. noted 
that the veteran's heart had a regular rhythm, with no 
audible murmurs or evidence of cardiac enlargement.  Dr. E. 
noted that there was no evidence of valvular disease.  Dr. E. 
discharged the veteran for further evaluation at an Air Force 
hospital.  Dr. E.'s diagnosis was "anginal syndrome."

In September 1962, the veteran was seen at an Air Force 
clinic.  Clinic records indicated that the veteran was to be 
evaluated for suspected rheumatic cardiac disease.  The 
veteran reported that he had left substernal pain that 
occurred intermittently with bending, laughing, or movement.  
He denied dyspnea, orthopnea, paroxysmal nocturnal dyspnea, 
hemoptysis, or ankle edema.  The examiner found a normal 
sinus rhythm, with no evidence of cardiomegaly.  An 
electrocardiogram was normal.  The examiner's impression was 
that the veteran was healthy, with no residual rheumatic 
carditis.

In a service medical examination in December 1962, it was 
noted that, in September 1962, the veteran had developed left 
subcostal pain and shortness of breath, and that he had 
turned blue.  It was reported that evaluation had not shown 
that the veteran had rheumatic heart disease.  The 
examination report described the symptoms as "[a]llergy with 
pain in chest."

VA medical records from April 1980 indicate that the veteran 
was seen for oppressive precordial pain.  He reported that 
the chest pains had been present for about one month.  The 
veteran underwent a cardiac catheterization.  He was found to 
have two vessel coronary disease and Prinzmetal's angina.  In 
May 1980, a VA cardiologist, Dr. C., wrote that the veteran 
had been treated at the VA Medical Center (VAMC) in San Juan, 
Puerto Rico, in April and May 1980.  Dr. C. reported that the 
veteran had unstable Prinzmetal's angina, with ventricular 
fibrillation and two vessel coronary disease.

In July 1980, a private physician, Dr. R.-S., wrote that he 
had first seen the veteran in August 1979, because of pain in 
the left lower quadrant, which had been diagnosed as acute 
diverticulitis, and treated with good therapeutic response.  
Dr. R.-S. wrote that he next saw the veteran in April 1980, 
when the veteran reported a three day history of 
intermittent, progressive, and oppressive chest pain, with 
parasthesias of the left arm and sometimes the right arm.  
Cardiac catheterization revealed significant coronary 
disease, with diffuse two vessel disease.  The veteran's 
symptoms were noted to be consistent with Prinzmetal's 
angina.  Dr. R.-S. reported that the veteran was disabled as 
a result of his heart disease.

In September 1980, correspondence from the United States 
Social Security Administration (SSA) indicated that the 
veteran would begin to receive Social Security disability 
benefits.  Social Security records from 1986 indicated that 
the veteran's Social Security disability benefits, received 
since 1980, were based on his arteriosclerotic heart disease 
with angina pectoris.

In a VA medical examination in March 1981, the veteran 
reported that he had been under treatment at a VA facility 
since 1980, for angina pectoris.  He reported that he 
continued to have intermittent chest pains.  In an August 
1983 statement, the veteran wrote that he had been treated 
for chest pain while he was in service.

In VA medical records from January 1986, it was noted that 
the veteran had a history of angina pectoris since April 
1980.  In January 1986, the veteran underwent a cardiac 
catheterization, which revealed severe triple vessel disease, 
and moderate left ventricle dysfunction.  The veteran 
received further VA inpatient treatment in October and 
November 1986.

The veteran received treatment in November and December 1986 
at St. Mary's Hospital in Milwaukee, Wisconsin.  He was noted 
to have three vessel coronary disease.  He underwent cardiac 
catheterization, followed by quadruple bypass surgery.

In August 1990, the veteran was admitted to the San Juan 
VAMC, with a one day history of fatigue and shortness of 
breath.  The hospital records noted a history of 
arteriosclerotic heart disease and bypass surgery.  The 
veteran was found to have decompensated cardiac heart 
failure.  He was discharged after ten days of treatment.

The veteran was admitted to the VAMC in Tampa, Florida, for 
ten days in September 1990.  The hospital records indicate 
that he was admitted for a workup for a possible heart 
transplant.  It was noted that the veteran had developed 
congestive heart failure in August 1990.  He was noted to 
have a history of coronary artery disease, hypertension, 
congestive heart failure, and hypercholesterolemia.  It was 
reported that the veteran's coronary artery disease dated to 
1980, when the veteran first began having angina, and 
Prinzmetal's angina was diagnosed.  It was noted that the 
veteran had had myocardial infarctions in 1980 and 1984.  It 
was reported that a cardiac catheterization in 1986 had 
revealed three-vessel disease, and that the veteran had 
undergone a coronary artery bypass graft.  During the 
September 1990 hospitalization, the veteran underwent another 
cardiac catheterization.  The treating physician wrote that 
the veteran was not yet a candidate for heart 
transplantation, but that he would be an acceptable candidate 
in the future, if his symptomatology worsened.

VA medical records show cardiac treatment of the veteran 
throughout 1991 and 1992.  In treatment notes from October 
1991, Dr. C. reported that the veteran had had a myocardial 
infarction in 1980.  Dr. C. indicated that the veteran 
currently had coronary artery disease, status post coronary 
bypass and open venous grafts.  In correspondence dated in 
1990 through 1992, Dr. C. wrote that he had first seen the 
veteran in 1980, at which time the veteran had had 
Prinzmetal's angina and ventricular fibrillation due to mild 
coronary disease.  Dr. C. noted that the veteran had a very 
strong family history of heart disease, and that he treated 
the veteran's brother, who had undergone a heart transplant.  
Dr. C. wrote that he had performed a cardiac catheterization 
on the veteran in September 1990.  Dr. C. wrote that he had 
evaluated the veteran as a candidate for a heart transplant.

In an October 1992 statement, the veteran requested service 
connection for a heart condition.  He reported that he had 
first been treated for his heart condition during service, in 
1962.  The veteran provided a list of physicians who had 
treated him before, during, and after service.  Records in 
the claims file reflect that the St. Petersburg RO requested 
records from the physicians the veteran identified; however, 
no records of treatment between 1963 and 1979 were received.

On VA medical examination in December 1992, the veteran 
reported that he had developed angina in 1963.  He reported 
that his pain increased in severity, and that he was 
diagnosed with Prinzmetal's angina and ventricular 
fibrillation in 1980.  The examining physician provided the 
following impression:

Severe coronary artery disease secondary 
to arteriosclerotic heart disease with a 
previous episode of ventricular 
fibrillation in 1980 and episodes of 
congestive heart failure since 1990.

The veteran has submitted copies of medical articles 
regarding heart disease, particularly Prinzmetal's angina.  
In a March 1993 statement, the veteran asserted that his 
Prinzmetal's angina began during his service.  He stated that 
the heart disorder that began during service gradually 
worsened, eventually resulting in heart surgery and 
congestive heart failure.

In June 1993, Dr. C. wrote that he had known and followed the 
veteran for heart disease since 1980, when the veteran 
reported chest pain and was diagnosed with Prinzmetal's 
angina and coronary artery disease.  Dr. C. provided the 
following opinion:

It is my understanding that [the veteran] 
had suffered from chest pains since 1962.  
Whether or not these chest pains 
represent evidence of early coronary 
disease, it cannot be definitely stated 
at this time.  The possibility, however, 
does exist that those chest pains may 
have been early signs of the existing 
coronary disease, which is responsible 
for his present condition.

In a December 1993 statement, the veteran described his 
medical history.  He reported that he had had rheumatic fever 
as a child, but that he had never been found to have damaged 
heart valves or any heart complication as a result of the 
rheumatic fever.  He reported that during his service he had 
experienced episodes of chest and abdominal pain, shortness 
of breath, nausea, and diarrhea.  He reported that medics and 
physicians evaluated him for a possible digestive disorder, 
without considering whether he had any heart disorder.  The 
veteran reported that he continued to experience occasional 
moderate chest pains.  He reported that he sought medical 
treatment after service for chest and abdominal pain, 
shortness of breath, nausea, and diarrhea.  He stated that 
the doctors he saw did not determine what was causing his 
symptoms.  He reported that the symptoms continued over the 
years.  He reported that in March 1980 he awakened with 
severe chest pain, radiation of the pain into his left arm, 
and nausea.  He reported that those symptoms repeated a few 
times in March and April 1980.  He reported that he received 
medical attention following one of the episodes in April 
1980, and he was referred to a cardiologist, hospitalized, 
and ultimately diagnosed with Prinzmetal's angina.  The 
veteran asserted that the pains for which he sought treatment 
during service, in 1962, were symptoms of the heart disorder 
that was eventually diagnosed in 1980.

Records in the veteran's claims file indicated that he had a 
Travel Board hearing before a Member of the Board at the St. 
Petersburg RO in December 1993.  The hearing was recorded on 
audio tape, but the tape and the transcript of the tape were 
reportedly lost.

In June 1995, the veteran underwent a heart transplant at 
Tampa General Hospital in Tampa, Florida.  In an October 1996 
statement, the veteran again described his medical history, 
particularly with regard to his heart condition.  He added 
that his career had ended when he was 39 years old, because 
of his heart disease.  He stated that he had been receiving 
Social Security Disability benefits since 1980.  He reported 
that anti-rejection medication necessitated by his heart 
transplant was causing problems with his kidneys.  He again 
asserted that he had developed a cardiac condition during his 
active service.

In October 1996, the veteran had a hearing before the 
undersigned Board Member, at the Board's offices in 
Washington, D.C.  The veteran reported that during his 
service he developed chest pains and shortness of breath.  He 
reported that these symptoms got worse over time.  He 
reported that he was taken to the hospital in Saratoga 
Springs, New York, on two occasions in 1962, because of his 
chest pains and shortness of breath.  He reported that he 
later learned that, in patients who have Prinzmetal's angina, 
as he does, EKG results are normal if the EKG is performed 
when chest pain is not present.  The veteran noted that, 
although he had rheumatic fever as a child, when he was eight 
years old, he was examined when he was seventeen years old 
and found to have no cardiac involvement from his rheumatic 
fever.  The veteran indicated that he therefore believed that 
the chest pains he experienced during service were symptoms 
of a heart disorder that was not related to his past 
rheumatic fever.  He reported that he saw doctors over the 
years after separation from service in 1963, but that he did 
not find out that his heart disorder was the cause of his 
chest pains until 1980.  He indicated that, between 1963 and 
1980, doctors who saw him for his chest pain told him that he 
had indigestion.

In its November 1996 remand, the Board indicated that Dr. C. 
should be given the opportunity to review the veteran's 
service medical records and other records, and to provide an 
opinion as to whether the veteran's current heart disorder 
was etiologically or causally related to the veteran's period 
of service.  The Board also sought a new VA medical 
examination and records review, also with an opinion as to 
the relationship, if any, between the veteran's service and 
his current heart condition.

In December 1996, Dr. C. wrote that he had reviewed the 
veteran's claims file, including service medical records.  
Dr. C. commented:

I cannot find any objective evidence that 
his cardiac disease (coronary disease and 
Prinzmetal's angina) was present or are 
related to his military service.  [The 
veteran] states, in the records, that he 
had chest pains during military service 
and there is one entry to that effect, 
however, the description of the pain 
(increased with motion/laughing) are more 
characteristic of musculo-skeletal pains.  
It is impossible to give an absolute 
objective scientific opinion as to the 
true origin of these pains.

In the report of an August 1997 VA examination of the 
veteran, the examining physician, Dr. G., reported having 
reviewed the veteran's claims file and Dr. C.'s notes in 
detail.  Dr. G. noted the veteran's history of heart disease 
and heart transplant in July 1995.  The veteran indicated 
that he had no current complaints of chest pain, 
palpitations, or shortness of breath.  EKG revealed sinus 
tachycardia, and a chest x-ray revealed no significant 
cardiomegaly or cardiopulmonary disease.  No valvular 
abnormalities were noted.  Dr. G. provided a diagnosis of 
ischemic cardiomyopathy, status post cardiac transplant in 
1995.  Dr. G. noted that the veteran had been doing very well 
on medication since the transplant, without evidence of 
congestive heart failure or rejection.  In response to the 
request for an opinion, Dr. G. stated that it was "extremely 
unlikely" that the chest pain that the veteran complained of 
during service was consistent with coronary artery disease.  
Dr. G. noted, "The pain was described as somewhat atypical 
and although it is well documented that the beginnings of 
atherosclerotic coronary artery disease do begin early in 
life, it is difficult to maintain that these atypical 
episodes of chest pain were consistent with hemodynamically 
significant coronary artery disease."  Dr. G. stated that it 
was "impossible to say with 100% certainty" that coronary 
artery disease was not present during service, but that his 
"symptoms certainly are not consistent with what we consider 
a typical angina pectoris."  Dr. G. indicated that, 
considering all the available data, the veteran's chest pain 
in service could not be attributed to the presence of any 
coronary artery disease at that time.

In July 1998, Dr. C. wrote that he had again reviewed some of 
the veteran's medical records, including some records from 
1962 that he had not previously reviewed, relating symptoms 
of chest pain, difficulty breathing, and turning blue.  Dr. 
C. wrote:

Whether or not these episodes of chest 
pain which were present in the early 60's 
represent the early and first signs of 
the coronary disease and Prinzmetal's 
angina which became manifested in the 
1980's cannot be conclusively proven or 
disproven.  The possibility exists that 
the anatomic substrate (early pre-
clinical coronary lesions) was present in 
the early 60's.

In August 1998, the veteran requested a new VA examination 
and opinion, to include consideration of the 1962 evidence 
that the veteran had called to the attention of Dr. C.  The 
veteran also asserted that his heart disease had manifested 
within one year of his separation from service.  He asserted 
that doctors who had treated him after service for chest pain 
had not diagnosed heart disease because they were not 
familiar with the unusual way in which Prinzmetal's angina is 
manifested.  He noted that Prinzmetal's angina was not very 
well known in the medical profession in the 1960's.

On VA medical examination in April 1999, the examining 
physician, Dr. A., described the medical history reported by 
the veteran.  Dr. A. stated that "it would be impossible to 
say" whether the chest pain that the veteran reported in 
1962 was angina.  Dr. A. noted that the first documentation 
of coronary artery spasm was in 1980.  Dr. A. concluded that 
the veteran's major disease had been arteriosclerotic 
cardiovascular disease, which had eventually led to the 
cardiac transplant.

The veteran contends that episodes of chest pain and 
shortness of breath that he had during service were 
manifestations of the heart disease that was diagnosed after 
service, in 1980.  Medical records reflect that the veteran 
sought treatment on several occasions in 1962 for abdominal 
pain and chest pain.  In August 1962, Dr. E. of Saratoga 
Hospital described the veteran's symptoms as anginal 
syndrome.  Although the RO requested records from physicians 
the veteran identified, the claims file does not contain any 
records of medical treatment of the veteran between 1963 and 
1979.  The veteran has reported that the physicians who saw 
him before 1980 attributed his chest pains to digestive 
problems, and that he was not diagnosed with heart problems 
until 1980.

The claims file contains records of medical treatment of the 
veteran for chest pain in 1980.  Several treatment records 
from 1980 indicate that the veteran reported that the chest 
pains had begun in March or April 1980.  The veteran was 
diagnosed in 1980 with Prinzmetal's angina and coronary 
artery disease.  Over the years his treatment for heart 
disease included bypass surgery and a heart transplant.  More 
recently, in the 1990s, the veteran has reported that the 
chest pains he first had in 1962 continued to occur 
episodically, from 1962 through 1980 and beyond.  In 
considering the difference over time in the veteran's 
accounts of the history of the chest pain, the Board notes 
that his statements in 1980 would be expected to be fresher 
recollections of the period from 1962 to 1980 than his 
statements in the 1990s.

While one physician, Dr. E., diagnosed anginal syndrome in 
1962, the earliest post-service medical evidence of cardiac 
symptoms or disease, or even of complaints of chest pains, 
was dated more than fifteen years after service.  Thus, the 
available medical evidence does not tend to support the 
contention that the chest pains that manifested in service 
continued steadily after service.

Several physicians have been asked to provide opinions 
regarding the history of the veteran's heart disease, and the 
likelihood that the 1962 symptoms were the early 
manifestations of the disease that was diagnosed in 1980.  
Dr. C., who has treated the veteran's heart disease for many 
years, has provided opinions on that question on several 
occasions.  In 1993, Dr. C. stated that the possibility 
existed that the 1962 chest pains were early signs of 
coronary disease.  In 1996, Dr. C. noted that the description 
of the veteran's chest pains in 1962 records sounded more 
like musculoskeletal pains than pain related to cardiac 
disease.  In 1998, after reviewing additional 1962 records, 
Dr. C. stated that no conclusive proof or disproof was 
possible, but that the possibility existed that the early 
manifestations of the veteran's coronary disease were present 
in 1962.  Dr. G. opined in 1997 that it was extremely 
unlikely that the veteran's chest pain during service was a 
manifestation of the coronary artery disease that was 
diagnosed in 1980.  In 1999, Dr. A. stated that it was 
impossible to say whether or not the 1962 chest pain had been 
angina.  The various medical opinions have in common the 
expression of the difficulty of stating with any certainty 
whether the veteran's 1962 symptoms indicated that heart 
disease was already present in 1962.  Within that 
uncertainty, Dr. G. felt that the manifestation of heart 
disease during the veteran's service was extremely unlikely.  
Dr. C.'s opinions approached support for service connection 
only to the extent of stating that it was possible that heart 
disease was present during the veteran's service.

Considering the differing diagnoses of the veteran's chest 
and abdominal pains in 1962, the absence of contemporaneous 
reports of chest pain between 1962 and 1980, and the absence 
of clear support in the medical opinions that have been 
provided, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's heart 
disease was manifested during his service.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (November 9, 2000) (to be 
codified as amended at 38 U.S.C. §5107).  In this case, the 
Board finds that the negative evidence outweighs the positive 
evidence, such that there is not a reasonable doubt to be 
resolved.  Therefore, the Board denies the veteran's claim 
for heart disease.


ORDER

Entitlement to service connection for heart disease is 
denied.




		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

